Name: Commission Regulation (EC) NoÃ 869/2006 of 14 June 2006 amending Council Regulation (EC) NoÃ 560/2005 imposing certain specific restrictive measures directed against certain persons and entities in view of the situation in CÃ ´te dÃ¢ Ivoire
 Type: Regulation
 Subject Matter: civil law;  free movement of capital;  international affairs;  Africa
 Date Published: nan

 15.6.2006 EN Official Journal of the European Union L 163/8 COMMISSION REGULATION (EC) No 869/2006 of 14 June 2006 amending Council Regulation (EC) No 560/2005 imposing certain specific restrictive measures directed against certain persons and entities in view of the situation in CÃ ´te dIvoire THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 560/2005 imposing certain specific restrictive measures directed against certain persons and entities in view of the situation in CÃ ´te dIvoire (1), and in particular Article 11(a) thereof, Whereas: (1) Annex I to Regulation (EC) No 560/2005 lists the natural and legal persons and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 30 May 2006, the Sanctions Committee of the United Nations Security Council decided to amend the list of natural persons to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 560/2005 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 June 2006. For the Commission Eneko LANDÃ BURU Director-General of External Relations (1) OJ L 95, 14.4.2005, p. 1. Regulation amended by Regulation (EC) No 250/2006 (OJ L 42, 14.2.2006, p. 24). ANNEX Annex I to Council Regulation (EC) No 560/2005 is amended as follows: 1. The entry Charles BlÃ © GoudÃ ©. Date of birth: 1.1.1972. Nationality: CÃ ´te dIvoire. Passport No: PD. AE/088 DH 12 shall be replaced by: Charles GoudÃ © BlÃ © (alias GbapÃ © Zadi). Address: Bloc P 170, Yopougon Selmer, CÃ ´te dIvoire. Date of birth: 1.1.1972. Place of birth: GuibÃ ©roua (Gagnoa). Nationality: CÃ ´te dIvoire. Passport No: PD. AE/088 DH 12. Other information: (1) address in 2001, (2) possible alias or title: GÃ ©nÃ ©ral or GÃ ©nie de kpo. 2. The entry EugÃ ¨ne Ngoran Kouadio DjuÃ ©. Date of birth: 20.12.1969 or 1.1.1966. Nationality: CÃ ´te dIvoire shall be replaced by: DjuÃ © EugÃ ¨ne Ngoran Kouadio. Date of birth: 20.12.1969 or 1.1.1966. Nationality: CÃ ´te dIvoire. Passport No: 04 LE 017521 (passport issued on 10 February 2005 and valid until 10 February 2008).